Citation Nr: 0205396	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-14 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and relatives



INTRODUCTION

The veteran had active service from July 1968 to July 1972 
and from September 1972 to June 1976.

This appeal arises from the May 1998 rating decision from the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO) that denied the veteran's claim for 
service connection for a seizure disorder and for post 
traumatic stress disorder (PTSD).  While an appeal was 
perfected as to the issue of entitlement to service 
connection for PTSD, by rating action of November 1998 
service connection for PTSD was granted and therefore, that 
issue is no longer on appeal.  

In December 1998, a hearing at the RO before a local hearing 
officer was held pursuant to the veteran's request.  
Additionally, the veteran canceled his request for a hearing 
at the RO before a Member of the Board.

This case was Remanded in October 2000 for the RO to 
readjudicate the claim for service connection for a seizure 
disorder on a new and material basis.  In a Supplemental 
Statement of the Case in October 2001, the RO provided the 
laws and regulations regarding new and material evidence and 
determined that new and material evidence had been submitted 
to reopen the claim and thereafter decided the claim on a 
direct basis.  It is noted, however, that the Board is 
required for jurisdictional purposes to render an independent 
determination as to whether new and material evidence has 
been submitted to reopen a prior claim that has become final.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

An additional issue is the subject of the Remand discussion 
below. 

 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of new and material 
evidence has been obtained by the RO.

2.  In a decision of the Board in April 1982, service 
connection for a seizure disorder was denied.  This is the 
last final denial of this issue on any basis.

3.  Evidence associated with the claims file since the April 
1982 Board decision has not been considered previously and is 
so significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for a seizure disorder.


CONCLUSIONS OF LAW

1.  The April 1982 decision of the Board that denied service 
connection for a seizure disorder is final.  38 U.S.C.A. §§ 
5103A, 7104(b) (West 1991 and Supp. 2001); 38 C.F.R. § 
20.1105 (2000).

2.  Evidence received since the April 1982 Board decision is 
new and material, and thus, the claim for service connection 
for a seizure disorder is reopened.  38 U.S.C.A. §§ 5103A, 
5108 (West 1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159, and 3.326); 38 C.F.R. §§ 3.156(a), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service examinations in July 1968, September 1972, and 
October 1972, no history of epilepsy or fits was reported.  
The neurological examination was clinically evaluated as 
normal.  In service, in October 1970, the veteran was seen 
with difficulty breathing and chest pain; the diagnosis was 
possible bronchitis.  In May 1971, the veteran was seen and 
reported feeling run down.  In July 1974, the veteran was 
seen with difficult breathing and chest pain for three weeks, 
immediately after being transferred from Korea; the 
impression was anxiety situation reaction.  In August 1974, 
the veteran was seen with shortness of breath, chest pain, 
and dyspnea periodically over the past two months.  He had 
been seen and treated previously for hyperventilation and was 
prescribed a tranquilizer without relief.  The veteran 
reported it gave him a funny feeling in his throat.  The 
assessment was respiratory disorder, etiology unknown. He was 
given medication and was told to return in one week if there 
was no improvement.  There are no treatment records 
demonstrating the veteran was seen in one week.  

In March 1975, the veteran was seen with pain in the sternal 
area of the chest with periods of a "spaced out" feeling.  
He was given a prescription and was to return at the end of 
the week.  There is no showing that the veteran was seen 
later that week with the same complaints.  In April 1976, the 
veteran was seen with complaints of being upset with the 
army, life, etc.  He wanted to get out of the army, etc.  The 
impression was situational depression.  On mental status 
evaluation in June 1976, the impression was normal.  On 
separation examination in June 1976, no history of epilepsy 
or fits was reported.  Shortness of breath and pain or 
pressure in chest was reported.  It was commented that the 
veteran had chest pain and dyspnea as part of a transitory 
upper respiratory infection in Vietnam with no sequelae.  The 
neurological examination was clinically evaluated as normal.  
A chest x-ray from April, year not indicated, of the right 
shoulder and arm was done to rule out thoracic outlet 
syndrome, it was indicated additional testing was need to 
rule out tuberculosis or pneumonia.

In August 1976, the veteran filed a claim for service 
connection for hyperventilation and hemorrhoids.

On a VA examination in September 1976, the veteran reported a 
history of hyperventilating when he became nervous, 
distressed, fatigued, exhausted, or under emotional strain.  
The neurological examination showed that the cranial nerves 
were all normal with the exception of mild high frequency 
nerve deafness in both ears.  The veteran was coherent in his 
reposes, and appeared to be under no real tension.  He had 
good memory as to time and orientation.  He appeared to have 
a deep seated emotional problem involving his mother and 
wife.  The diagnosis was anxiety and depression, manifested 
by hyperventilation.  

By rating action of January 1977, service connection for 
hyperventilation was denied as not being found on the last 
examination.

A private treatment notation from February 1980 shows the 
veteran had a history of recurrent hyperventilation syndrome 
and chronic anxiety.  He had been diagnosed in 1977 with 
grand mal seizure.  The diagnoses were grand mal seizure 
disorder, hyperventilation syndrome, chronic anxiety, and 
chronic hemorrhoids.  Treatment records from this provider 
were received that show that in August 1977, the veteran was 
seen and reported a generalized grand mal seizure the 
previous night in his sleep.  He probably had a nephew who 
had seizures, otherwise the family history was negative.  The 
veteran had recurrent hyperventilation attacks in the past 
but none recently.  He denied the use of alcohol or drugs and 
there had been no history of head trauma in the past.  The 
impression was grand mal seizure.

In March 1980, the veteran filed a claim for service 
connection for epilepsy and contended that his 
hyperventilation was a beginning sign of epilepsy.  The 
veteran reported that a doctor told him this.  He was 
requested in a letter from the RO in April 1980 to provide 
information regarding this doctor and submitted in response 
were private treatment records as described above.

On a VA examination in April 1980, the veteran reported a 
problem with hyperventilation starting in 1973, just before 
returning from Korea, that he would get these episodes when 
he would get upset or anxious.  At that same time, he started 
getting episodes of "perceiving strange odors and feeling of 
unreality as if he were going into another world".  On 
waking up in the morning he would feel very weak as though he 
had a seizure while asleep.  He claimed that he told the army 
doctors about this and they disregarding it and they felt 
that he was coming up with excuses to get out of the 
military.  The veteran reported continuing to have these 
episodes but was never documented to have an actual 
"seizure" while in the service.  He felt it was quite 
probably that he was having seizures at night while asleep 
ever since 1974.  After discharge, he continued to have 
hyperventilation.  In August 1977, the veteran's wife noticed 
that he was having a "grand mal seizure" while asleep.  The 
veteran had similar seizures off and on ever since.  He also 
would get "petit mal" seizures several times a day.  He was 
currently on medication.  The diagnosis was grand mal and 
temporal lobe epilepsy.  

On a neurological examination in May 1980, it was noted that 
the claims folder was not available for review.  The veteran 
reported that he got out of service on a hardship discharge.  
He said he told them that he wanted out and was going to go 
AWOL.  He now felt that at that time, he was mentally ill and 
that he really was epileptic.  He reported that he mentioned 
his feelings and symptoms repeatedly to the doctors in the 
miliary but none of them considered epilepsy.  He stated that 
some thing was going through his mind.  He thought he wanted 
to commit suicide, and turned himself into the MPs and gave 
them his pistol.  He stated that he currently had grand mal 
and petit mal type epilepsy.  He reported that his 
"epilepsy" started in 1973, in these minor episodes, he 
would get a strange unpleasant odor and it would seem like he 
was in another world, which he would fight going into, this 
would happen while he was awake.  The veteran also stated 
that he hyperventilated excessively and continually and that 
it was not worse with his attacks.  With the attacks there 
was no visual disturbance.  They lasted five to six seconds.  
During them, his mind did not perceive the outside.  There 
was no associated taste, and no sense of micropsia and 
macropsia.  There was a feeling of familiarity.  He felt that 
he was light headed with the spells or says that he was light 
headed with the hyperventilation in the same way.  The light 
headedness was more commonly associated with the 
hyperventilation than with the so called petit mal.  There 
was no lip smacking, swallowing, or chewing movements with 
these.  He did not lurch, stagger, or fall.  He would just 
get very still and quiet.  He reported that he could see 
during the episode but did not remember what happened.  
Afterwards, he would feel somewhat dazed for several minutes.  
There was no headache, nausea, or vomiting.  There was no 
numbness, tingling, or loss of sensation.  These petit mal 
episodes occurred very seldom, about once a week, they were 
apt to come on when he was driving in traffic, or if he got 
tired, nervous, or upset.  

The veteran additionally had what he called grand mal 
attacks, which only occurred while he was asleep.  He could 
not control them.  His wife told him that he foamed at the 
mouth, would start contracting, and shaking, this was 
nonfocal and all over.  He would get stiff.  There was no 
definite incontinence or tongue biting.  He would groan and 
moan.  They would last one to five minutes.  During this time 
he was not aware or responsive and remembered nothing that 
transpired.  The last major attack he had was in December 
1978.  He went to the doctor while in the service at least 10 
to 15 time or saw 10 to 15 doctors and told them of his 
symptoms and was told to go breathe in a bag, apparently he 
was thought to have hyperventilation.  He was going to a 
private doctor, but last saw him in December 1979.  The 
impression after examination was that old records would be 
helpful in diagnosis.  An addendum from June 1980 includes 
that not all medical records were available, however some 
were.  Considering all factors, it was thought that the 
fairest diagnosis was that of grand mal and temporal lobe 
seizures.  The doctor did not know of any studies which would 
substantiate the veteran's claim that hyperventilation was a 
beginning sign of epilepsy.

By rating decision of July 1980, service connection for grand 
mal epilepsy was denied.  The veteran perfected an appeal of 
this decision.

In a hearing in August 1981, the veteran testified that in 
early 1970, in service, he was having respiratory problems, 
he was having times when it was hard to breathe.  An April 
1970 service medical record was discussed that reportedly 
showed that the veteran was seen for breathing difficulties 
and there was a provisional diagnosis of thoracic outlet 
syndrome.  According to the records he was tested for 
tuberculosis or pneumonia, which was negative.  He next was 
seen in October 1970 for breathing difficulty and chest pain.  
He then had the worsening of breathing difficulties in Korea, 
he reported that he was constantly hyperventilating.  He saw 
doctors and medics.  That was additionally when he began 
having funny feelings, but he did not make any mention of 
them, because they were brief.  These involved smelling an 
odor that was indescribably bad and having other world 
feelings.  These happened for 15 to 30 seconds and occurred 
five and six times a day.  He went to a doctor and explained 
what was happened and he was told how to breathe in a bag for 
hyperventilation, but it did not help.  The treatment records 
from this time showed the veteran was seen with the breathing 
problems.  

He was additionally seen with complaints of being tired and 
listless.  He reported that he complained about the problems 
but nothing was done.  He continued to have the spells.  He 
reported having problems with the army and wanting to get 
out.  He continued to have medical problems after service, he 
hated life.  Then in August 1977, his wife told him that he 
had had a seizure.  He went to a private doctor and was 
diagnosed with epilepsy.  He began researching epilepsy and 
felt that the problems he had in the military with the odors 
and spaced out feeling were epileptic spells.  He continued 
to have both grand mal and petit mal seizures.  The veteran 
reported that he had not had a heat stroke, drug reaction, 
excessively high fevers for a long period of time, or a head 
injury.  He reported that when he initially had 
hyperventilation he would have chest pain, but had not had 
chest pain for a while.  

The veteran's spouse testified that she met the veteran in 
August 1976, just after he got out of service.  At that time 
he had a terrible attitude towards life, which she thought 
was a depression.  There were times when he would go blank 
and not talk to her, but she would shake him and say what's 
wrong and he would stare and then he would come out of it.  
There were times he would say he smelled a terrible odor and 
asked her is she smelled it.  He additionally had 
hyperventilation.  When he had the seizure in August 1977, he 
had it was at night, he had been asleep and then she heard a 
strangling noise, and he was shaking, his eyes were rolling 
back, he was foaming at the mouth, and then it was over and 
he was asleep again.  She was unable to wake him up for at 
least a half an hour.  She called the veteran's father and 
others for assistance.  She reported that the private doctor 
said the other world feeling and odors were epilepsy.   
 
The veteran's father testified that he was in the service 
with the veteran in Korea and while there the veteran was 
hyperventilating and stated that he smelled strange odors, 
and had a strange taste in his mouth.  The veteran's father 
told him that everything was strange in Korea, especially the 
odors and taste.  The veteran had a depressed state as well.  
When back in the United States, the veteran stated he had the 
same experiences with smells and tastes.  He additionally 
witnessed the veteran having an attack in 1977 when he was 
lying on the floor and foam was coming out of his mouth.  The 
veteran's spouse had called him.  This was the grand mal 
seizure that he was treated for.  

The veteran's mother testified that in 1975, the veteran 
reported that he was smelling an odor and he would get 
nervous and agitated.  He would grab a bag and breathe into 
it.  He would have occasions where he would blank out and 
stare into space.  She testified that her grandson had had 
convulsions at birth but grew out of them.

A videotaped presentation from the veteran's private provider 
was shown at the hearing and he stated that he was a 
neurologist.  He treated seizure disorders.  He described 
classifications of seizures.  He reported that he began 
treating the veteran after his seizure in August 1977.  He 
stated that hyperventilation can be part of a seizure and in 
the veteran's case breathing into a paper bag did not resolve 
the hyperventilation, which concerned the doctor.  It was the 
doctors opinion, that although the veteran's reported history 
may be slightly colored by his knowledge of seizures, that 
the reported smells and unrealness feeling he had in service, 
when he did not know about seizures, were the kind of things 
that psychomotor seizure patients would have.  It was 
possible that it could have been more than a year after 
service that he had the grand mal seizure, they could be that 
infrequent.  The evidence of breathing difficulty, 
respiratory difficulty, anxiety, and depression in service 
showed evidence of spells or seizures in service.  

By decision of the Board in April 1982, service connection 
for hyperventilation syndrome and for a seizure disorder was 
denied.

Evidence received subsequent to the April 1982 Board decision 
includes the following:
 
VA treatment records were included in the claims file, dating 
from April 1996 to October 2001 that show treatment for 
seizures as well as other disabilities not relevant to the 
current appeal.  Additionally, in a treatment record in March 
1998, the veteran reported a seizure disorder since 1973.

Additionally associated with the claims file were VA 
examinations regarding disabilities not at issue in the 
current appeal.

In January 1998, the veteran requested service connection for 
seizures.  

In support of a claim not currently at issue, included in the 
claims file were unit reports and morning reports received 
from the U. S. Armed Services Center for Research of Unit 
Records (USASCRUR) and National Archives regarding the 
veteran's unit in service.  Additionally, the veteran 
submitted photographs from when he was in service.  The 
veteran also submitted pay statements from his service.

The veteran submitted an August 1998 letter from the 
Department of Public Safety that he had a restriction on 
driving.

At an RO hearing in December 1998, the veteran reported that 
in service, when he came back from Korea, he thought he was 
having hyperventilation problems and started smelling odors 
and having other world type feelings; this was in 1975.  This 
would occur three to four times a day.  When it occurred he 
would lose track of time, for 10 to 15 seconds and would not 
know what was going on.  In service, he reported 
hyperventilation problems and pains in his chest and having 
the funny feelings, but all he was treated for was 
hyperventilation and pains in his chest.  He was concerned 
about promotion so did not go to sick call too often.  He 
stated that his private provider in 1977 told him that these 
spells were the onset of seizure disorder.  He reported that 
he continued to have the spells, which were petite mal 
seizures.  He stated that had grand mal seizures in service 
as well, in that he would wake up and there was blood on his 
pillow and he would be on the floor, at this time he lived by 
himself.  He was first diagnosed with seizure disorder in 
1977 which was when he went to see a neurologist about the 
strange odors and the spaced out weird feelings.  

The veteran's stepmother stated that she knew him in the 
military, she did not witness any petit mal seizures.  She 
stated that at times, he would shut everyone out and have a 
strange expression on his face.  She thought he was getting 
treatment.  She saw him after his discharge after he had a 
grand mal seizure, when the veteran's wife called her.  The 
veteran's father testified that he saw the veteran when the 
veteran was in Vietnam in service and thought that something 
was different about him, his personality had changed and he 
was distracted.  Later in service, the veteran reported that 
he had a horrible taste in his mouth.  Around this time, at 
times when talking to him, the veteran would start staring 
into space.  The first time he knew the veteran had a grand 
mal seizure was after service.  

The veteran's wife testified that she married the veteran in 
December 1976 and noticed petite mal seizure activity right 
away.  He would stare right through her, and would complained 
of a terrible odor and she could not smell anything.  She 
also reported ringing in his ears and had a taste in his 
mouth.  Sometimes this would last a couple of minutes and 
then he would start acting normal.  She stated that the 
veteran had a grand mal seizure prior to their marriage 
because she was expecting him one day, but he did not show up 
or call which was unusual and the veteran's roommate could 
not wake him up.  When he did come to the phone, it was like 
he was drunk, and he reported that he was just tired, which 
is similar to his behavior after he currently had a grand mal 
seizure.  

Received in July 2001 was a duplicate of the February 1980 
report by the veteran's private provider.

Received in July 2001 were separate statements from the 
veteran's sister and sister in law who are both registered 
nurses who indicated that they knew the veteran when he was 
in service and at that time he reported having weird feelings 
and strange smells.  To his sister, he additionally reported 
that he had hallucinations and uncontrolled motor activity.  
It was thought based on their training that these symptoms 
were similar to those of epilepsy and that the veteran had 
epilepsy in service. 

Additionally received were statements by the veteran 
accompanied by treaties and articles regarding his contention 
that his current seizure disorder was incurred in service.

II.  Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.

To the extent that provisions of the VCAA apply in the 
instant case, in particular regards to notice to the veteran, 
after reviewing the record, the Board is satisfied that all 
appropriate notice and development has been accomplished as 
to the new and material issue.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  This is especially true in view of the 
reopening undertaken herein.

While it is noted that the veteran is in receipt of Social 
Security Disability benefits since 1985, pursuant to the 
decision in this case as discussed below, there is no need to 
obtain those records before making the decision as to whether 
new and material evidence has been submitted to reopen the 
veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  There will need to be development to obtain these 
records as set forth below.

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  Therefore, the 
recent change to the law has not modified the requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  Thus, it 
is necessary that the case be adjudicated initially on the 
issue of whether new and material evidence is of record to 
reopen the claims.  If it is determined that such evidence 
has been presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  38 
U.S.C.A. § 7104(b) (West 1991).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (2001).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence submitted since the April 1982 Board 
decision includes statements from the veteran's sister and 
sister in law indicating that they felt, based on their 
medical training, that the veteran's complaints in service of 
hyperventilation and spaced out feelings were the onset of 
the veteran's current epilepsy.  This evidence is sufficient 
to reopen the veteran's claim for service connection for 
seizure disorder.  The evidence is new in that it has not 
been considered previously and it is not cumulative of 
evidence already of record.  It is also material as it bears 
directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, the claim for service connection for a seizure 
disorder is reopened by new and material evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West Supp. 2001) for the specific 
requirements for developing claims.  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  They are 
for consideration now that the claim has been reopened.




ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for a 
seizure disorder, the appeal is granted.


REMAND

Initially, by rating action of October 2001, the Montgomery, 
Alabama RO increased the evaluation of the veteran's PTSD to 
100 percent, effective June 25, 2001.  In January 2002, the 
veteran indicated he was filing a Notice of Disagreement as 
to effective date assigned for the increased evaluation.  The 
filing of a notice of disagreement puts a claim in appellate 
status, and the claim of entitlement to an earlier effective 
date for a 100 percent rating for PTSD must be considered in 
connection with the current appeal.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  This matter must be remanded, and 
is not subject to Board development authority.

Upon review of the record, it is determined that additional 
development is needed on the issue of service connection for 
a seizure disorder on the merits.

In this case there are inconsistencies as to the onset of the 
veteran's current seizure disorder.  In his videotaped 
statement from the August 1981 RO hearing, the veteran's 
private doctor opined that the symptoms the veteran 
complained of in service, some of which are reported in the 
service medical records, were the onset of his seizure 
disorder.  Further, the veteran's sister and sister-in-law, 
both nurses, expressed this same opinion in statements in 
July 2001.  However, on VA examination reports from May and 
June 1980, the examiner indicated that he did not know of any 
studies that would substantiate the veteran's claim that 
hyperventilation was a beginning sign of epilepsy.  
Therefore, in order to reconcile the different opinions, new 
examinations should be provided.

The undersigned notes that the veteran has reported that he 
has been in receipt of Social Security disability benefits 
since 1985.  The VA must obtain a copy of the Social Security 
Administration (SSA) decision granting benefits to the 
appellant and the medical records upon which it was based.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The RO's attention is also directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issue.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These too are for application by the RO 
on remand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the new regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  

2.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

3.  The RO should request from the 
veteran the names and addresses of all 
medical care providers who have treated 
him for a seizure disorder since service.  
After securing the necessary releases, 
the RO should obtain any treatment 
records not already of record and 
permanently associate them with the 
claims file.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.

4.  Following the development above, the 
veteran should be afforded a neurological 
and psychiatric VA examination regarding 
the claim for service connection for a 
seizure disorder.  The claims folder 
should be made available to the examiners 
for review prior to the examinations.  
The examinations must encompass a 
detailed review of the veteran's service 
medical records, relevant history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the date of 
onset of the disability for which the 
veteran seeks service connection.

Neither of the examiners should be the 
same as the physician who examined the 
veteran in May and June 1980.

The neurological examiner should 
determine whether the veteran has a 
current diagnoses of a seizure disorder 
and opine whether it is at least as 
likely as not that a current seizure 
disorder had its onset during the 
veteran's service or within one year of 
service.  As part of this it should be 
indicated whether it is at least as 
likely as not that the symptoms of 
hyperventilation, chest pain, and spaced 
out feeling which are documented in the 
veteran's service medical records 
represented symptomatology that 
demonstrated the onset of any current 
seizure disorder.  The underlined 
standard of proof should be utilized in 
formulating a response.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

The psychiatric examiner should determine 
whether the veteran has a current 
diagnoses of a seizure disorder and opine 
whether it is at least as likely as not 
that a current seizure disorder had its 
onset during the veteran's service or 
within one year of service.  As part of 
this it should be indicated whether it is 
at least as likely as not that the 
symptoms of hyperventilation, chest pain, 
and spaced out feeling which are 
documented in the veteran's service 
medical records represented 
symptomatology that demonstrated the 
onset of any current seizure disorder.  

Additionally, the psychiatric examiner 
should determine whether it is at least 
as likely as not that any current seizure 
disorder is proximately due to or the 
result of a service connected 
neuropsychiatric disability, specifically 
PTSD or whether the seizure disorder is 
at least as likely as not being 
aggravated by the service connected 
neuropsychiatric disability.  If so, the 
degree of aggravation should be 
quantified to the extent feasible.  The 
underlined standard of proof should be 
utilized in formulating a response.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

Finally, if any seizure complaints or 
disorder are part and parcel of the 
service connected psychiatric disorder, 
that too should be noted for the record.

The examiners should review the record 
and note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore. 

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  The veteran's claim 
should be readjudicated on direct basis, 
presumptive basis, and as secondary to 
the service connected neuropsychiatric 
disorder, if indicated.  This should 
include consideration of the case of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
wherein the Court held that service 
connection may be warranted when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service connected condition.

If the action taken remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and given an 
opportunity to respond. 

6.  As to the disagreement with the 
effective date assigned for the 100 
percent evaluation for PTSD, the RO 
should prepare and furnish to the veteran 
a Statement of the Case and afford him 
the opportunity to file a substantive 
appeal with regard to this issue.  A 
substantive appeal must be timely 
submitted for this issue to be the 
subject of a perfected appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



